ORDER
PER CURIAM.
TG (Missouri) Corporation (hereinafter, “Employer”) appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) affirming an award in favor of Deborah Dauster (hereinafter, “Employee”). Employer raises two points on appeal. First, Employer claims the Commission erred in entering its award finding Employee suffered a herniated disc as a result of a work related injury in that there was overwhelming evidence in the record to support the conclusion Employee sustained a non-work related injury over a holiday weekend. Second, Employer argues the Commission erred in its award of disability benefits and medical aid arising from her injury in that the overwhelming weight of the evidence demonstrated Employee did not sustain her injury during the course and scope of her employment. Employee seeks damages claiming Employer filed a frivolous appeal.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and hold the award is supported by competent and substantial evidence in the context of the whole record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).